Citation Nr: 1521248	
Decision Date: 05/19/15    Archive Date: 05/26/15

DOCKET NO.  10-47 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to recognition of the Veteran's daughter, F, as a "helpless child" on the basis of permanent incapacity for self-support prior to attaining the age of 18.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

K. Hudson, Counsel






INTRODUCTION

The Veteran served on active duty from June 1965 to June 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of March 2010.  In March 2015, the Veteran withdrew his request for a Travel Board hearing.

However, the claim was originally denied in a November 2006 rating decision.  In June 2007, the Veteran submitted additional relevant evidence, as well as a request that the RO "reconsider" their decision regarding his daughter.  In an August 2007 rating decision, the RO again denied permanent incapacity for self-support for the Veteran's daughter, F.  In response to that decision, later in August 2007, the Veteran submitted a statement saying that it was his intention to provide additional medical evidence to substantiate his daughter's permanent incapacity for self-support.  In a July 2008 Declaration of Status of Dependents he said that his daughter had been disabled since she was born and still was at age 37 years.  

The Veteran filed another statement in support of his claim in August 2009.  This was construed as a new claim, which was denied by the RO in March 2010, and the Veteran submitted an explicit notice of disagreement in May 2010, resulting in the current appeal.  However, the Board finds that the claim has been continuously prosecuted since the November 2006 rating decision.  He submitted a request for reconsideration, as well as additional relevant evidence within a year of the initial decision.  See 38 C.F.R. § 3.156(b) (2014); King v. Shinseki, 23 Vet. App. 464, 466-67 (2010); Buie v. Shinseki, 24 Vet. App. 242, 252 (2011).  After the August 2007 rating decision, the Veteran's August 2007 response was somewhat ambiguous as to an intent to file an appeal.  However, the July 2008 statement indicated that he still disagreed with the denial of the claim, and such statements must be construed in the Veteran's favor.  





FINDING OF FACT

The Veteran's daughter, F, became permanently incapable of self-support before age 18.  


CONCLUSION OF LAW

The Veteran's daughter, F, meets the criteria for being a helpless child.  38 U.S.C.A. § 101(4) (West 2014); 38 C.F.R. §§ 3.57, 3.356 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

For VA purposes, the term "child" includes an unmarried person who, before reaching the age of 18 years, became permanently incapable of self-support by reason of physical or mental defect.  38 U.S.C.A. § 101(4); 38 C.F.R. §§ 3.57(a)(1)(ii), 3.315(a), 3.356; Dobson v. Brown, 4 Vet.App. 443 (1993).  Rating determinations will be made solely on the basis of whether the child is permanently incapable of self-support through his own efforts by reason of physical or mental defects.  38 C.F.R. § 3.356(b).  

The Veteran claims that his daughter, F, became permanently incapable of self-support before reaching the age of 18 years.  F was born in December 1970, and turned 18 years old in December 1988.  

The file contains a psychological assessment of F performed in January 2006 by JMB, MA, in connection with a claim for state vocational rehabilitation services.  F was single and lived with her parents.  She had completed high school. Reportedly, she had received special education services.  She had employment in fast food restaurants in high school, but had not had public employment since that time.  She reported a speech impediment, which the examiner determined was difficulty with receptive language.  She said she had problems understanding instructions and got confuse when given directions.  Her reading scores were in the first percentile, while spelling and arithmetic were in the 10th percentile.  The examiner commented that she may be able to complete a job application but would have difficulty following written instructions.  Academically oriented training would be overly challenging.  Her academic skills were at or slightly above the level expected given her current measured level of intellectual functioning.  She stated that she was interested in clerical work, which the examiner said was probably not feasible.  

The assessment report further noted that she had significant depression, with symptoms including limited coping skills.  There were indications of unresolved issues related to past trauma, and as a result, her ability to deal with stress was probably quite limited.  In summary, she was functioning in the mild range of mental retardation.  She had mild to moderate perceptual-motor deficits  Her academic achievement was at about the 5th grade level.  Personality assessment was indicative of significant and pervasive depression.  She was not psychotic.  Features consistent with posttraumatic stress disorder (PTSD) were noted.  Because of her intellectual limitations, problems would be expected with judgment, decision-making and independent functioning.  

In July 2006, the examiner wrote that there was no available history indicating trauma or disease to account for her intellectual limitations, and it was likely her limitations were congenital.  He wrote again in October 2006 that F had received special education services throughout school prior to age 18.  She had been in an occupational track, which required work experience for graduation.  She had been placed in a fast food restaurant, but had been unable to deal with the demands of the entry-level position.  She had no other employment experience.  He concluded that available information would indicate that her disability, consisting of mental retardation with documented functional limitations, was in evidence before 
age 18.  

Records from Social Security Administration (SSA) indicate that she had been denied SSA benefits in 2006 as a disabled adult who became disabled before the age of 22.  The basis for the denial was that there was insufficient evidence to determine that she was disabled by the age of 22, as there were no records available prior to age 22.  However, a SSA inquiry dated in September 2009 indicated that F was in receipt of payment in the amount of $674; no other information concerning this payment was received.  Nevertheless, her father stated, in November 2010, that F was not in receipt of SSA benefits.

The SSA records note that F had not worked after age 22.  Reportedly, she had PTSD, anxiety, mild retardation, depression, acid reflux, and a heart murmur.  She had anxiety and became nervous, confused and stressed if she could not do something correctly, and she could not take pressure.  She had stopped working June 1, 1991, because she could not take the stress.  The longest job she held was from 1990-1991, in a restaurant.  Although she described the job as a "cook," she stated that her job duties consisted of cleaning bathrooms, wiping things off, cutting vegetables, and cleaning the kitchen.  

A transcript from F's high school is on file with the SSA records, showing her record from 1987 to 1991.  Although the transcript does not show whether or not she received special education, it is noteworthy that she graduated in June 1991, when she was 20 years of age.  Also of record is a report of standardized testing conducted in the lower grades, showing that in the Spring of 1981, her IQ was 80.  Although she was then 10 years old, she was at that time in the 3rd grade, and she was also noted to be in the 3rd grade in the Spring of 1982.  

An evaluation in January 2003 by GS, Ed.D., noted that F was not a licensed driver and had been driven to the appointment by her father.  She lived at home with her parents.  Intelligence assessment revealed oral expressive skill as measured by vocabulary in the low borderline range of functioning.  The prorated verbal IQ score was 70.  In summary, the examiner concluded that F presented as having significant aptitude limitations and moderate learning disabilities in a traditional academic setting.  Her frustration tolerances were extremely marginalized by what appeared to be an endogenous depression.  There were occasional problems with derailment and looseness of associations.  She did not appear to be psychotic but did appear to be moderately to acutely depressed and the condition had been chronic.  She did not appear to be competitively employable.  Indeed, she did not appear to have the ability to manage her income if it were provided, and a payee would have to be assigned.  

The Veteran's wife wrote, in a letter received in June 2007, describing the problems that F had in school, including with speech and socializing.  

A partial copy of a psychological evaluation by DBB, M.Ed, LPC, dated in April 2010 was received.  This noted that F had participated in an Adult Day treatment program, which revealed she had difficultly setting and working toward goals, working for others, following instructions, and accepting constructive criticism.  She processed information very slowly and functioned within the mild range of mental retardation.  Because of cognitive and perceptual deficiencies, significant limitations would be present in the work place.  She often misunderstood comments as criticism or judgment and engaged in conflict with those who were trying to support her.  She expressed a low frustration tolerance and did not have the cognitive skills of insight, decision making, and problem solving.  She reported difficulty with short term memory, and was a poor historian and had difficulty following instructions, which would present further issues in the work place.  She had difficulty being around people, and had feelings of nervousness and agitation.  In conclusion, it was evidence she would need a sheltered workshop or supervised work experience with extensive support to be successful.  

In February 2007, F's first grade teacher wrote that she noticed that F had difficulties comprehending and retaining many of the materials that she was trying to teach her, although her parents tried to help her at home.  She said that there was no doubt in her mind that F was deficient in her ability to learn.  

As can be seen from the above, the central dispute in this case is whether F became incapable of self-support prior to the age of 18.  See 38 C.F.R. § 3.356(a).  It appears to be generally acknowledged that the evaluations dated from 2003 on depict an individual who was by that time incapable of self-support.  


The Veteran's intellectual limitations are clearly shown to have been present prior to the age of 18, but there is also evidence that she had a job prior to that date.  The fact that a claimant is earning his or her own support is prima facie evidence that he or she is not incapable of self-support.  38 C.F.R. § 3.326(b)(1).  However, her employment appears to have been of relatively brief duration, and as she was also attending high school at the time, there is no indication that any job was providing sufficient income for her reasonable support.  Id.  Evidence in favor of her inability to support herself prior to the age of 18 is also found in statements from her parents and first grade teacher.  When evaluated in the context of an adult day treatment program in April 2010, in addition to her intellectual limitations, she had difficulty being around people, and had feelings of nervousness and agitation, and it was concluded that she would need a sheltered workshop or supervised work experience with extensive support to be successful.  In addition, JMB's detailed psychological assessment of F performed in January 2006 resulted in a conclusion, in October 2006, that her disability, consisting of mental retardation with documented functional limitations, was in evidence before age 18.  

In contrast, there is no evidence specifically finding that F was capable of self-support prior to her 18th birthday.  SSA's decision was based on a lack of evidence of her capabilities when younger.  However, there is also no indication of circumstances which would have caused a significant decline in her capabilities since turning 18.  The Board finds that with JMB's opinion, as well as her school records and lay statements from her parents and a school teacher, the evidence may be considered to be in equipoise.  With the application of the benefit-of-the-doubt rule, the Board finds that the Veteran's daughter, F, became permanently incapable of self-support prior to the age of 18.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, resolving reasonable doubt in her favor, the Board finds she qualifies as a helpless child of the Veteran for VA purposes.


	(CONTINUED ON NEXT PAGE)



ORDER

Recognition of F as a helpless child of the Veteran is granted.




______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


